Richardson, Judge:
Plaintiffs move for an order extending the time within which certain actions enumerate in an attached Schedule may be permitted to repose in a suspension disposition file; and the motion is opposed by the defendant. Plaintiffs motion is disposed of as follows:
As to the actions enumerated in the attached Schedule identified with the prefix (A), the motion and the said actions are dismissed for prematurity by reason of the fact that in contravention of 19 U.S.C.A., section 1503 (a) (section 503 (a), Tariff Act of 1930, as amended by the Customs Simplification Act of 1953) liquidation of the subject entries was not made upon a -final appraised value, and as such, is void, liquidation in each instance having taken place within 60 days of the date of the appraiser’s report. See United States v. Boston Paper Board Co., 23 CCPA 372, T.D. 48233 (1936), and other cases cited in Memorandum to Accompany Order in Lamb-Weston, Inc. v. United States, protest No. 69/38803, C.D. 4301, decided December 1, 1971. It is the duty of the regional commissioner of customs or district director of customs, as the case may be, to liquidate the involved entries in the manner provided for by law so that plaintiffs may file a valid protest against said entries if they be so advised.
As to the actions enumerated in the said Schedule identified with the prefix (B), the motion is denied insofar as it is based on a suspension disposition under Court No. 66/74023, and granted insofar as it is based on a suspension disposition under Court No. 66/74024, and said actions will be listed in suspension disposition status as to the said action bearing Court No. 66/74024 up to and including June 30, 1972, under lead Court No. 67/72941. The court’s records indicate that the suspension disposition status of the said action bearing Court No. 66/74023 expired on November 16, 1971, resulting in the formal *35dismissal on December 1, 1971, of the only action then reposing- in suspension disposition status under that court number.
Schedule or ActioNS
Court Nos.
*67/72939 (B) 68/37990 (B) 67/63019
(B) 67/72941 (B) 68/40969 (B) 67/63777
(A) 67/72943 (B) 68/53180 (B) 67/79204(A)
(B) 67/72945 (B) 68/53237 (B) 67/72940
(B) 67/78994 (B) 68/67241 (B) 67/72942
(A) 68/18893 (A) 69/1498 (A) 67/72944
(B) 68/32312 (A) 69/3493 (B) 67/72946
(B) 67/63911 (B) 69/7966 (B) 67/73058,
(B) 68/50532 (A) 69/18388 (B) 68/68376
(B) 68/50533 (B) 67/40685 (B) 67/62156
(B) 68/67139 (B) 67/40687 (B) 67/62157
(A) 68/67223 (B) 67/40689 (B) 67/40684
(A) 69/7125 (B) 67/41495 (B) 67/40686
(B) 69/22458 (B) 68/30731 (B) 67/40688
(A) 67/41638 (B) 68/43176 (B) 66/49665
(A) 67/41641 (B) 68/48785 (A) 66/49677
(A) 67/62255 (A) 66/73780 (B) 66/49689
(B) 68/13887 (B) 67/52862 (A) 66/49690
(B) 68/30674 (A) 67/52868 (A) 66/70363
(B) 68/30688 (B) 67/60380 (B) 67/71084
(B) 68/32313 (B) 67/62989
(B) 68/32314 (B) 67/62990

emoved from suspension disposition file by filing of complaint August 9,1971.